Citation Nr: 0843990	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  03-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension

[The issues of entitlement to a rating higher than 40 percent 
for traumatic arthritis of the right shoulder, entitlement to 
an effective date prior to February 27, 2001, for the 40 
percent rating for traumatic arthritis of the right shoulder, 
entitlement to service connection for arthritis of the neck 
and back, to include on a secondary basis, will be addressed 
in a separate decision]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to February 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In February 2005, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

The Board also notes that the Veterans Law Judge who presided 
at the veteran's June 2004 hearing is no longer employed by 
the Board.  In a September 2006 letter, the Board informed 
the veteran of this fact, and of his options for another 
Board hearing.  He did not respond to that letter.  
Therefore, the Board has determined that the veteran does not 
desire another hearing.


FINDING OF FACT

Hypertension is etiologically related to serum sickness 
diagnosed in service. 


CONCLUSION OF LAW

Hypertension was incurred as a result of active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate this claim.  
Therefore, no further development is required with respect to 
the matter decided herein.  Although the record reflects that 
the RO has not provided appropriate notice with respect to 
the initial-disability-rating and effective-date elements of 
the claim, those matters are not currently before the Board 
and the RO will have the opportunity to provide the required 
notice before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or anytime after December 31, 1946, 
and cardiovascular-renal disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In order for hypertension to be considered manifested to a 
compensable degree, the evidence must show diastolic pressure 
of predominantly 100 or more; systolic pressure of 160 or 
more; or that the individual has a history of diastolic 
pressure predominantly 100 or more and requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  See also the Court's discussion of this 
subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For VA rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater, with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records show blood pressure readings of 
122/82 at entry into active duty, and 138/88 at separation.  
These readings do not show that the veteran was found to meet 
the legal definition of hypertension as set out above.  The 
report of examination for discharge in January 1966 shows 
that the veteran's heart and vascular system were found to be 
normal on clinical evaluation.  However, that report also 
contains the notation: "[t]old to be hypertensive at 
times."  The service records also document diagnosis and 
treatment for serum sickness in October 1962.  

After service, the veteran was afforded a VA examination in 
June 1972.  While hypertension was not diagnosed, blood 
pressure readings of 142/90, 140/86, and 144/94 were 
recorded.  The first recorded treatment for hypertension was 
in November 1974.  In a December 1974 private clinical note, 
it was reported by the examiner that hypertension was first 
noted in 1967 after release from service.  

Although the post-service medical evidence of record shows 
that the veteran currently has a diagnosis of hypertension, 
and has blood pressure readings that would support such a 
diagnosis for VA purposes, there is no post-service diagnosis 
of hypertension, or blood pressure readings that would meet 
the definition of hypertension under VA law for several years 
after the veteran's discharge from service.  Therefore, the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 are not 
applicable.

The Board acknowledges that the veteran's private physician, 
Ronald L. Johnson, M.D., in a September 2004 letter, referred 
to a blood pressure reading on October 19, 1962, of 142/90, 
and a reading on "October 23-November 2, 1962" of 156/98.  
However, these readings are not contained in the service 
treatment records.  While there are entries in the service 
records corresponding to the dates specified by Dr. Johnson, 
there are no blood pressure readings reported.  It is unclear 
where Dr. Johnson found these readings.  Other examiners have 
reported that they did not see them in the record.  Moreover, 
when the veteran resubmitted a copy of this letter in July 
2007, he included copies of the service entrance and 
separation examination reports, but did not include copies of 
any records showing these readings.  

While the veteran is not presumed to have incurred 
hypertension during his military service, as noted above, he 
was found to have experienced instances of hypertension 
during service, and was diagnosed in service with serum 
sickness.  In the September 2004 letter, Dr. Johnson found 
that the blood pressure reading at separation was elevated, 
if not hypertensive, and that it was his opinion that the 
veteran's hypertension "began while in the military and/or 
was caused by the untreated diagnosed serum sickness."

The principal evidence against the veteran's claim comes from 
a VA medical opinion dated in April 2008, which was based on 
a review of the claims files and prior examination of the 
veteran.  The reviewing physician opined that, "it is less 
likely than not that the veteran's hypertension is related to 
his military service."  

The Board finds the April 2008 opinion less persuasive than 
the opinion of Dr. Johnson for two reasons.  First, the April 
2008 reviewing physician did not address a relationship to 
serum sickness at all.  Thus, there is essentially no opinion 
that conflicts with Dr. Johnson on that basis.  Second, the 
Board notes that the April 2008 reviewing physician appears 
to have based his conclusion on the blood pressure reading at 
separation, which he cited as "122/80."  As set out above, 
the service records show blood pressure readings of 122/82 at 
entry into active duty, and 138/88 at separation.  While the 
reviewing physician reported the correct date for the 
separation examination, he did not acknowledge the reading of 
138/88--found by Dr. Johnson to be elevated--or the notation 
on the separation examination report that the veteran had 
been told that he was hypertensive at times.  As the April 
2008 opinion appears to be based substantially on factual 
error on the part of the reviewing physician, the Board 
accords it less probative weight than the opinion of Dr. 
Johnson.  

Dr. Johnson's opinion also appears to be nominally supported 
by a July 2005 VA opinion.  It was that examiner's opinion 
that, "because of the fact that the veteran started 
receiving treatment in 1969 for hypertension, he likely had 
this condition a few years prior (i.e., while in the 
service)."  However, the examiner continued that he could 
not find evidence to substantiate the date of onset in the 
claim file.  The examiner also stated that, although he 
reviewed the claim file "thoroughly," he could not find the 
in-service blood pressure readings of 158/98 and 138/88, nor 
could he find any reference on the discharge examination to 
hypertension.  As discussed above, the reading of 158/98 is 
not contained in the service records.  However, the second 
reading, and the reference to hypertension are clearly 
contained on the separation examination report.  As such, the 
Board finds that the examiner's apparent uncertainty as to 
the facts in this case renders his opinion inconclusive.  

In sum, the veteran has hypertension that has been 
conclusively related to a diagnosis of serum sickness in 
service.  There is no conflicting opinion of record on this 
point.  Accordingly, the Board must conclude that the claim 
is substantiated, and service connection for hypertension is 
in order.




ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


